Exhibit IMPLANT SCIENCES AWARDED $6 MILLION CONTRACT FOR ITS QUANTUM SNIFFER™ QS-H Contract Represents Significant Win in Indian Force Protection Market WILMINGTON, MA — (BUSINESS WIRE) — January 19, 2010 — Implant Sciences Corporation (OTCBB:IMSC - News), a high technology supplier of systems and sensors for homeland security markets, today announced a contract totaling approximately $6 million for its Quantum Sniffer™ QS-H150 Portable Explosives Detectors and associated support. The contract was awarded by the Government of India, for use by the Ministry of Defence (MoD) in Force Protection and Public Safety applications throughout the country. Glenn D.
